DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 4/1/2022.
Claim(s) 1, 3-7, 9-16 is/are amended.	
Claim(s) 1-17 is/are pending in this Office Action.
Specification/Drawings




Specification corrections have been approved. Drawing and specification objections of para. 4 of the non-final rejection mailed 1/3/2022, hereafter referred to as the non-final rejection, have been removed.
Claim corrections to overcome the specification objection under 37 CFR 1.75(d)(1) of para. 5 of the non-final rejection have been approved. The objection has been removed.
Claim Objections






Claim corrections have been approved. Claim objections of para. 6-7 of the non-final rejection have been removed.

Applicant’s amendments have created new claim objections. See below.
Claims 3, 9, 15-16 are objected to for the following informalities:
Claims 3 and 9 are objected to because each claim recites “a server”, however, claims 2 and 8 from which claims 3 and 9 depend, respectively, also recite “a server”. It is unclear whether two servers are being claimed or if these are typographical errors. 
The language of claims 15-16 is unclear, examiner suggests the amendment, “when a number of received reports from the second driverless vehicle indicating that the second driverless vehicle does not use the third travelling strategy 
Claim Rejections - 35 USC § 112



Applicant’s amendments to overcome 35 USC 112(b) rejections of the non-final rejection have been approved. The rejections of para. 6-7 of the non-final rejection have been removed.

Applicant’s amendments have created new rejections under 35 USC 112(b). See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.









Claim(s)  13-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.		
Claim 13 recites the limitation "the same second traveling strategy" in second and third to last lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this strategy is the “second traveling strategy” in line 7 of the claim, or if it’s an entirely different component. 
Claims 14-16 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claim(s) 1-2, 4, 6-8, 10, 12, 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (US 8,880,272 B1), hereafter referred to as Ferguson.
Regarding claims 1, 7, and 17, Ferguson teaches an apparatus and a method for real-time learning of a travelling strategy of a driverless vehicle (“autonomous vehicle 210”, Fig. 2, Fig. 4-5), the apparatus comprising: 
one or more processors (“processor 310”, Fig. 3); 
a non-volatile computer-readable storage medium (“memory 320”, Fig. 3) storing one or more computer programs (“instructions 330”, Fig. 3); 
wherein the one or more computer programs are executed by the one or more processors to enable the one or more processors to perform the method (“Memory 320 of vehicle control unit 220 stores information accessible by processor 310, including instructions 330 that may be executed by the processor 310”, C4, lines 42-44), the method comprising: 
when a first travelling strategy (“trajectory”, see “120” and “130”, Fig. 1) of the driverless vehicle is unable to be generated according to routing information (“map”, C1, line 20) (“FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general…the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130)…The road geometry may change and the map used to produce the road model may become inaccurate. The inaccuracy may carry into the road model generated based on the map. This may pose danger to the safe operation of the autonomous vehicle, for instance putting it at risk of crashing into barriers or other types of road blocks”, C1, lines 16-32), recording travelling trajectories (“trajectories of vehicles 510-530”, C5, line 48, “FIGS. 6A-C depict plots of trajectories of vehicles 510-530 that are observed by the vehicle 210”, C6, lines 12-13) of other vehicles (“vehicles 510-530”, Fig. 5) on a road (“road 430”, Fig. 4-5) (“FIG. 5 shows an example where the vehicle 210 monitors the trajectories of vehicles 510-530 in order to detect that the rightmost two lanes of the road 430 are closed by road block 420”, C5, lines 47-50, “At task 910, one or more vehicles are tracked. At task 920, observed trajectories of the tracked vehicles are obtained”, C9, lines 16-18); 
when a number of vehicles on a same travelling trajectory (“observed trajectories”, C9, line 18) is greater than a preset first number threshold (“two or more of the observed trajectories”, C9, line 18), generating a second travelling strategy (“first representative trajectory”, C9, line 19) using the same travelling trajectory (“FIGS. 8A-B depict plots illustrating some of the processing performed on observed trajectories 610-620 in order to produce combined trajectories 810 and 830”, C5, lines 47-49, “At task 930, two or more of the observed trajectories are processed to generate a first representative trajectory. The generation of the first representative trajectory is discussed further below with respect to FIGS. 10A-C”, C9, lines 18-21); and 
controlling the driverless vehicle to travel using the second travelling strategy (“At task 960, vehicle control unit 220 changes the state of the vehicle 210 based on one of the first representative trajectory or the second representative trajectory…In another aspect, vehicle 210 may begin following the either the first or second representative trajectory”, C9, lines 33-35).

Regarding claims 2 and 8, Ferguson further teaches reporting the second travelling strategy to a server (“server 380”, Fig. 3), and/or transmitting the second travelling strategy to at least one other driverless vehicle (“At task 1640, a map update may be performed…In yet another aspect, performing an update may involve transmitting a message to the server 380 instructing to modify a map or simply alerting it that the map may be inaccurate, C15, lines 54-67).

Regarding claims 4, 6, 10 and 12, Ferguson further teaches determining whether the first travelling strategy is able to be generated by the driverless vehicle; controlling the driverless vehicle to travel using the first travelling strategy, if the first travelling strategy is able to be generated by the driverless vehicle (these limitations are taught in the rejection to claims 1 and 7, see C1, lines 16-32 citation in the rejection to claims 1 and 7 and Fig. 1); and controlling the driverless vehicle to travel using the second travelling strategy, if the first travelling strategy is unable to be generated by the driverless vehicle (these limitations are taught in the rejection to claims 1 and 7, see C9, lines 33-35 citation in the rejection to claims 1 and 7 and “960” of Fig. 9).
Ferguson does not explicitly teach performing the above steps when the second travelling strategy is received from the at least one other driverless vehicle, but does teach “The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road” (C5, lines 38-40). One of ordinary skill in the art would recognize that the “process 900” of Ferguson (Fig. 9) would be repeated as the “vehicle 210” travels, including receiving updates disseminated by the “server 380” (see C5, lines 38-40 citation above). Thus, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,880,272 B2) in view of Raichelgauz et al. (US 2021/0053573 A1), hereafter referred to as Raichelgauz.
Regarding claims 3, 5, 9, and 11, Ferguson does not explicitly teach when a third travelling strategy is received by the second driverless vehicle from the server, determining whether the first travelling strategy is able to be generated by the second driverless vehicle; and
controlling the second driverless vehicle to travel using the first travelling strategy and transmitting to the server a report indicating that the second driverless vehicle does not use the third travelling strategy, if the first travelling strategy is able to be generated by the second driverless vehicle, and 
controlling the second driverless vehicle to travel using the third travelling strategy, if the first travelling strategy is unable to be generated by the second driverless vehicle. 
However, Raichelgauz teaches generating a database and alerting about improperly driven vehicles, comprising:
when a third travelling strategy (“obstacle warning”, para. 0529) is received by a second driverless vehicle (“vehicle 100”, Fig. 3A comprising “system 200”, Fig. 3B and para. 0529) from a server (“obstacle avoidance server 400”, Fig. 3A), determining whether a first travelling strategy is able to be generated (this determination is made in “340” and “350”, see para. 0535 and 0538 citations below, wherein the “path of vehicle 100”, para. 0538, corresponds to Applicant’s “first travelling strategy”) by the second driverless vehicle (“Reference is now made also to FIG. 3C which is a flowchart of an exemplary obstacle detection and avoidance process 300 (hereinafter also referred to as process 300) to be performed by system 200 during (or preceding) a driving session for vehicle 100 (FIG. 3A). The components of systems 100 and 200 will be referred to herein as per the reference numerals in FIGS. 3A and 3B”, para. 0528, “system 200 may receive (step 310) an obstacle warning from obstacle avoidance server 400, e.g. obstacle information received from other vehicles 100 using system 10 and/or and other suitable sources as described with reference to FIG. 3A”, para. 0529, “Autonomous driving manager may invoke obstacle detector 265 to determine if an obstacle, e.g., obstacle 40, has been detected (step 340). For example, obstacle detector 265 may use imagery received from sensor(s) 130 to detect obstacle 40 in roadway 20”, para. 0535, “If obstacle 40 is detected in step 340, autonomous driving manager 260 may invoke obstacle avoidance module 268 to determine whether obstacle 40 is in the path of vehicle 100 (step 350)”, para. 0538); and
controlling the second driverless vehicle to travel using the first travelling strategy and transmitting to the server a report indicating that the second driverless vehicle does not use the third travelling strategy (“Autonomous driving manager 380 may use I/O module 220 to send an obstacle report to obstacle avoidance server 400”, para. 0542), if the first travelling strategy is able to be generated by the second driverless vehicle (this limitation is taught either by “NO” at “340” or “NO” at “350”, “If obstacle 40 is not detected in step 340, process control may flow through to step 380”, para. 0528, “If, as per the result of step 350, obstacle 40 is not avoidable, process control may flow through to step 380”, para. 0359, “It will be appreciated that some obstacles 40 on roadway 20 may not be in the direct path of vehicle 100; some obstacles 40 may be in a different lane than vehicle 100. Additionally, if step 330 was performed, vehicle 100 may have already switched lanes in advance of obstacle 40 being detected in step 340. Furthermore, if obstacle 40 was detected using shock sensor 250, vehicle 100 may have already run over obstacle 40 such that the result of step 350 may be “no” “, para. 0358), and 
controlling the second driverless vehicle to travel using the third travelling strategy, if the first travelling strategy is unable to be generated by the second driverless vehicle (this limitation is taught either by “YES” at “340” and “YES” at “350”, “If obstacle 40 is detected in step 340, autonomous driving manager 260 may invoke obstacle avoidance module 268 to determine whether obstacle 40 is in the path of vehicle 100 (step 350)”, para. 0538, “If, as per the result of step 360, obstacle 40 is avoidable, obstacle avoidance module 268 may instruct vehicle 100 to avoid (step 370) obstacle 40”, para. 0540).
All the components are known in Ferguson and in Raichelgauz. Ferguson teaches reporting the second traveling strategies to a server (“server 380”, Fig. 3), “At task 1640, a map update may be performed…In yet another aspect, performing an update may involve transmitting a message to the server 380 instructing to modify a map or simply alerting it that the map may be inaccurate”, C15, lines 54-67) and Raichelgauz teaches receiving, from a server, a third traveling strategy at a second vehicle and controlling the second vehicle based on this third traveling strategy or a first travelling strategy. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Ferguson and Raichelgauz such that the method of Raichelgauz (“340-380”, Fig. 3C) is implemented when the “observed trajectories” (C9, line 18) of Ferguson are received by the server “server 380” (Fig. 3) of Ferguson. The motivation for doing so would be for a succeeding vehicle to be able to perform obstacle avoidance after other vehicles have passed the obstacle, as taught by Raichelgauz (Fig. 3A, Fig. 3C). 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,880,272 B2) in view of Shashua et al. (US 20190384294 A1), hereafter referred to as Shashua.
Regarding claim 13, Ferguson teaches a server for real-time learning of a travelling strategy of a driverless vehicle (“autonomous vehicle 210”, Fig. 2, Fig. 4-5), comprising: 
one or more processors (“processor”, C16, line 11); 
a storage device (“memory 320”, Fig. 3) configured to store one or more programs (“instructions 330”, C16, lines 10-11, “Although FIG. 3 functionally illustrates the processor and memory as being within the same block, the processor and memory may actually comprise multiple processors and memories that may or may not be stored within the same physical housing…Some or all of the instructions and data may be stored in a location physically remote from, yet still accessible by, the processor”, C5, lines 11-19); 
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to (“the vehicle trajectory information may be used to update road maps or for real-time road conditions monitoring. Moreover, the aforementioned features may be implemented either in software as part of instructions 330 executed by a processing device, such as a processor, or in hardware (e.g., using FPGA), or both in software and hardware”, C16, lines 7-13): 
receive a second travelling strategy (“first representative trajectory”, C9, line 19) from a first driverless vehicle (“autonomous vehicle 210”, Fig. 2, Fig. 4-5), and obtain a position (“first location from the first portion”, C15, lines 19-44, wherein one of the locations be) corresponding to the second travelling strategy (“FIG. 16 depicts an example sub-process 1600 for performing a map update as specified by task 960 of FIG. 9. At task 1610, a backup trajectory is generated based on information from a map. At task 1620, a first portion of the first representative trajectory (generated at task 930) is identified along with a second portion of the backup trajectory…At task 1630, a measure of discrepancy is determined between the first portion and the second portion. In one aspect, the measure is based on distance between locations in the two portions. For example, the measure may be based on the distance between a first location from the first portion and location(s) from the second portion that correspond to the first portion (e.g., distance to the closest of all locations)”, C15, lines 19-44);
wherein the second travelling strategy is generated by: when a first travelling strategy (“trajectory”, see “120” and “130”, Fig. 1) of the driverless vehicle is unable to be generated according to routing information (“map”, C1, line 20) (“FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general…the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130)…The road geometry may change and the map used to produce the road model may become inaccurate. The inaccuracy may carry into the road model generated based on the map. This may pose danger to the safe operation of the autonomous vehicle, for instance putting it at risk of crashing into barriers or other types of road blocks”, C1, lines 16-32), recording travelling trajectories (“trajectories of vehicles 510-530”, C5, line 48, “FIGS. 6A-C depict plots of trajectories of vehicles 510-530 that are observed by the vehicle 210”, C6, lines 12-13) of other vehicles (“vehicles 510-530”, Fig. 5) on a road (“road 430”, Fig. 4-5) (“FIG. 5 shows an example where the vehicle 210 monitors the trajectories of vehicles 510-530 in order to detect that the rightmost two lanes of the road 430 are closed by road block 420”, C5, lines 47-50, “At task 910, one or more vehicles are tracked. At task 920, observed trajectories of the tracked vehicles are obtained”, C9, lines 16-18); when a number of vehicles (“observed trajectories”, C9, line 18) on a same travelling trajectory is greater than a preset first number threshold (“two or more of the observed trajectories”, C9, line 18), generating the second travelling strategy using the same travelling trajectory (“FIGS. 8A-B depict plots illustrating some of the processing performed on observed trajectories 610-620 in order to produce combined trajectories 810 and 830”, C5, lines 47-49, “At task 930, two or more of the observed trajectories are processed to generate a first representative trajectory. The generation of the first representative trajectory is discussed further below with respect to FIGS. 10A-C”, C9, lines 18-21).
Ferguson does not explicitly teach when a number of received same second travelling strategies is greater than a preset second number threshold, determine the same second travelling strategy as a third travelling strategy, and store the third travelling strategy and the corresponding position. Instead, Ferguson teaches performing a “map update” (“1640”, Fig. 16) based on a discrepancy between a second travelling strategy (“first representative trajectory”) and a “backup trajectory” (“1620”-“1630”, Fig. 16).
However, Shashua teaches crowd sourcing data for autonomous vehicle navigation, comprising:
when a number of received same second travelling strategies (“a road model defining a predetermined vehicle trajectory 8200”, para. 0957, “receive from each of a plurality of autonomous vehicles navigational situation information associated with an occurrence of an adjustment to a determined navigational maneuver”, para. 0965) is greater than a preset second number threshold (“confidence level is above a certain level”, para. 0966), determine the same second travelling strategy as a third travelling strategy (“update to the road model”, para. 0965, “update the model”, para. 0966), and store the third travelling strategy and a position (“a position of the vehicle”, para. 0962) corresponding to the second travelling strategy
(“FIG. 83 illustrates an example flowchart representing a method for model adaptation based on self-aware navigation of a vehicle consistent with the disclosed embodiments. In particular, FIG. 83 illustrates a process 8300 that may be performed by processing unit 110 of system 100. As discussed below, process 8300 may use a road model defining a predetermined vehicle trajectory 8200. Where a maneuver deviates from navigational maneuvers developed based on the predetermined model vehicle trajectory 8200, the model and information regarding a navigational adjustment condition may be captured and stored and/or sent to a server (e.g., server 1230) for making a possible update to the road model”, para. 0957, “At step 8318, processing unit 110 may store information relating to the navigational adjustment condition information into memory 140 or 150 of system 100…The information may also include a position of the vehicle, outputs of one or more sensors associated with the vehicle, etc.”, para. 0962, “At step 8320, processing unit 110 may transmit the navigational adjustment condition information to a road model management system (e.g., server 1230) for analysis and for potentially updating a predetermined model representative of the roadway”, para. 0963,
“In some embodiments, the disclosed systems and methods may provide an adaptive road model manager. The adaptive road model manager may be provided by a server (e.g., server 1230), which may receive data from vehicles and decide whether or not to make an update to the road model if an adjustment from an expected vehicular navigational maneuver was not due to a transient condition. The vehicles may send data to the server regarding navigational departures from the road model using a wireless data connection over one or more networks (e.g., including over a cellular network and/or the Internet). For example, the server may receive from each of a plurality of autonomous vehicles navigational situation information associated with an occurrence of an adjustment to a determined navigational maneuver”, para. 0965,
“In some embodiments, when a navigational maneuver is detected, the server may mark the respective area of the road model as being associated with a suspected change. The server may then determine from further updates from the same location or a nearby location (e.g., in some embodiments, “pulling” such updates from vehicles at the location or nearby the location), and may process the data in an attempt to verify the change. When the change is verified, the server may update the model, and may subsequently communicate the updated model of the respective area, replacing the former version of the model. The server may implement a confidence level such that the update occurs when the confidence level is above a certain level. The confidence level may be associated with…a frequency of consistent updates”, para. 0966).
Both Ferguson and Shashua teach servers for learning a traveling strategy of an autonomous vehicle (“server 1230”, Fig. 12 and para. 0437 and “self-aware navigation of a vehicle”, para. 0957). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Ferguson and Shashua such that “map update” of Ferguson (“950”, Fig. 9) occurs when a “confidence level is above a certain level”, as taught by Shashua (para. 0966). The motivation for doing so would be to verify the change in the trajectory before performing the update, as taught by Shashua (“When the change is verified, the server may update the model, and may subsequently communicate the updated model of the respective area, replacing the former version of the model”, para. 0966).

Regarding claim 14, Shashua further teaches when a distance from a second driverless vehicle (“autonomous vehicles 1205-122”, para. 0441) to a position corresponding to the third travelling strategy is detected to be less than a preset distance threshold, transmit the third travelling strategy to the second driverless vehicle (“Server 1230 may generate the autonomous vehicle road navigation model or a portion of the model (e.g., an updated portion)…Server 1230 may transmit the model or the updated portion of the model to one or more of autonomous vehicles 1205-1225 traveling on road segment 1200 or any other autonomous vehicles that travel on road segment at a later time for updating an existing autonomous vehicle road navigation model provided in a navigation system of the vehicles”, para. 0441, when the “autonomous vehicles 1205-122” reach the road segment corresponding to a portion of the model which has been updated, the “server 1230” transmits to the vehicles the updated model).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,880,272 B2) in view of Shashua et al. (US 20190384294 A1), in view of Raichelgauz et al. (US 2021/0053573 A1).
Regarding claims 15 and 16, Shashua further teaches, “At step 8020, processing unit 110 may store the navigational situation information into memory 140 or 150 of system 100 in association with information relating to the user input….the navigational situation information may be transmitted to a server (e.g., server 1230) for use in a making a possible update to the road model…system 100 may not store the navigational situation information if system 100 determines that the navigation situation information is associated with a condition that may not occur in the future (e.g., a special condition or a transient condition), such as related to pedestrian or an animal moving in front of vehicle 7902. System 100 may determine that such conditions do not warrant further analysis and this may determine to not store the navigational situation information associated with the transient condition” (para. 0944), but 
Ferguson nor Shashua do not explicitly teach when a number of received reports from the second driverless vehicle indicating that the second driverless vehicle does not use the third travelling strategy exceeds a preset third number threshold, delete the third travelling strategy and the corresponding position.
However, Raichelgauz teaches generating a database and alerting about improperly driven vehicles, comprising:
when a number of received reports from a second driverless vehicle (“vehicle 100”, Fig. 3A comprising “system 200”, Fig. 3B and para. 0564 and 0566) indicating that the second driverless vehicle does not use a third travelling strategy (“obstacle warning”, para. 00566) exceeds a preset third number threshold (“obstacle associated with the obstacle report was not detected by autonomous driving system 200 or obstacle extractor 462 (step 550)”, para. 0566), delete the third travelling strategy and the corresponding position (“obstacle avoidance manager 460 may determine if an obstacle associated with the obstacle report was actually detected by autonomous driving system 200 or obstacle extractor 462 (step 550). If an obstacle was detected per step 550, obstacle avoidance manager 460 may use obstacle timer 468 to set (step 555) a timer for the detected obstacle. The timer may be set according to an anticipated duration for the obstacle. For example, if the obstacle is debris from a traffic accident, the timer may be set to a number of hours; for a pothole the timer may be set for a number of weeks or months”, para. 0564, “If an obstacle associated with the obstacle report was not detected by autonomous driving system 200 or obstacle extractor 462 (step 550), obstacle avoidance manager 460 may determine if the obstacle warning has expired (step 560) according to the timer (re)set in step 555. If the timer has expired, obstacle avoidance manager 460 may remove (step 465) the obstacle from a warning list of currently relevant obstacle warnings”, para. 0566).
Both Ferguson in view of Shashua and Raichelgauz teach transmitting a traveling strategy from a server to a driverless vehicle. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Ferguson in view of Shashua and Raichelgauz such that the “update to the road model” (para. 0965) of Shashua is dependent on determining whether an obstacle continues to be detected, as taught by Raichelgauz (para. 0564, 0566). The motivation for doing so would be to avoid controlling the vehicle based on a “temporary obstacle” when the obstacle is no longer present, as taught by Raichelgauz (para. 0560). 
Response to Arguments
Applicant’s arguments filed 4/1/2022 with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. As stated above in this Office action, Ferguson, Shashua, and Raichelgauz, alone or in combination teach all the limitations of the pending claims. 
Conclusion

















The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665